Citation Nr: 1007666	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-34 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an higher initial disability rating for 
posttraumatic stress disorder (PTSD), to include a rating in 
excess of 30 percent prior to December 12, 2006 and a rating 
in excess of 50 percent from December 12, 2006, forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce




INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In this decision, the RO granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective as of July 25, 2003, the date of 
receipt of the Veteran's initial claim seeking entitlement to 
service connection for PTSD.  In August 2008, the RO granted 
a 50 percent rating for PTSD, effective from December 12, 
2006. 


FINDING OF FACT

The Veteran's PTSD is manifested by total social and 
occupational impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for the Veteran's PTSD 
have been met, effective from July 25, 2003.  38 U.S.C.A. 
§§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to notify and 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
an increased rating for PTSD.  As set forth herein, no 
additional notice or development is indicated in the 
Veteran's claim.  


II.  Higher Initial Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 C.F.R. § 
1155; 38 C.F.R. § 4.1.  An evaluation of the level of 
disability present includes consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. § 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the claim of the claim - a practice 
known a "staged rating." 

The Veteran bears the burden of presenting an supporting his 
claim for benefits.  
38 U.S.C.A. §  5107(a).  In its evaluation, the Board 
considers all information and lay and medical evidence of 
record.  38 U.S.C.A. §  5107(b).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.  

In April 2005, the RO granted service connection for PTSD and 
assigned a 30 percent rating under DC 9411, effective from 
July 25, 2003.  In a subsequent rating decision in August 
2008, the RO assigned a 50 percent rating for PTSD, effective 
from December 12, 2006.  The Veteran disagrees with these 
disability ratings and contends that an higher initial rating 
is warranted, to include a rating in excess of 30 percent 
prior to December 12, 2006, and a rating in excess of 50 
percent from December 12, 2006, forward.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, DC 9411.  A 30 percent evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed 
mood; anxiety and suspiciousness; weekly (or less often) 
panic attacks; chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, and recent 
events.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficultly in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Symptoms listed in the VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities (the Schedule) that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as the DSM-IV).  38 C.F.R. 
§ 4.130.  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores ranging between 
31 and 40 are assigned when there is some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
ranging between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations, or 
there is serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.   Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The evidence of record, including the Veteran's VA treatment 
records; the VA examinations conducted in July 2004 and 
December 2006; the Veteran's statements; and the statements 
from his treating physician, dated June 2005, and 
psychiatrist, dated July 2005, indicates that a 100 percent 
rating is warranted for the Veteran's PTSD, effective from 
July 25, 2003. 

The Veteran's treatment records from April through September 
2003 show that he experienced symptoms of severe depression, 
suicidal ideation, a restricted and/or constricted affect, 
irritability, difficultly concentrating, chronic insomnia, 
and social isolation.  His treatment records also describe 
him as hypomanic at that time, and relate that he reported 
experiencing guilt, both appropriate and inappropriate.  His 
speech was reported to be relevant, but consistently low and 
monotonous.  In June 2003, the Veteran reported having lost 
his job and apartment in March 2003, and reiterated that he 
was unemployed at his September 2003 appointment.  His 
thought processes were noted as coherent, with fair 
concentration.  He was alert, oriented, and rational, with no 
delusions or hallucinations other than those reported to have 
occurred when he was using drugs.  The Veteran was not overly 
psychotic, and his automatic judgment and insight were 
intact. 

The Veteran was provided with his first VA examination in 
July 2004.  The claims folder was available and reviewed.  
The examiner determined that the Veteran had mild PTSD until 
his wife died in 1989 but generally had a poor work history 
that predated his wife's death.  The examiner determined that 
the severity of his depression and anxiety made it difficult 
for him to be around other people and maintain steady 
employment.  The Veteran reported that he preferred to be 
alone and was not close to anyone.  He recalled that his 
daughter complained that he made little effort to socialize 
with her and her family even though he was living with them 
at the time of the examination.  The examiner found that the 
Veteran was depressed and that his affect was somewhat flat.  
He reported experiencing emotional numbing and detachment 
from others, diminished concentration, and constant 
irritability. He also reported some suicidal ideation.  
However, the examiner also found that the Veteran was alert, 
fully oriented, and clean and neatly dressed.  His thoughts 
were clear and linear and his speech was normal.  The 
examiner provided diagnoses of severe and recurrent major 
depressive disorder and PTSD and assigned a GAF score of 35, 
explaining that the score reflected the degree to which the 
Veteran's depression impaired his social, psychosocial, and 
occupational functions.

In June 2005, the Veteran's treating psychiatrist submitted a 
statement that the Veteran experienced trouble sleeping, 
isolation from others, and constant anxiety.  He also 
asserted that the Veteran's depression was associated with 
his PTSD, and assigned a GAF score of 47, intended to 
indicate serious social and occupational impairment.  
Similarly, in July 2005, the Veteran's treating psychologist 
submitted a statement indicating that he had assigned a GAF 
score of 45.  He also asserted that the Veteran's PTSD 
symptoms made it impossible for him to control his emotions 
such that he cannot work. 

The Veteran's treatment records from 2004 through 2006 show 
that he experienced symptoms of severe depression, anxiety, 
irritability, sleeplessness, hypervigilance, and social 
isolation.  His speech was reported to be relevant, but 
consistently low and monotonous.  In January 2004, the 
Veteran reported that was working for a temporary employment 
agency, and in June 2004 he also reported that he was working 
part-time.  He also reported in January 2004 that he was 
living with his older brother, and that he had a close 
relationship with his daughter and attended church regularly 
with his aunt.  However, in September 2004 and October 2004, 
the notes indicate that he was withdrawn and tended to 
socially isolate himself from other people.  In July 2005, 
the Veteran discussed how his anger interfered with his 
ability to trust other people.  He also reported having 
problems with memory and concentration in January 2005.  No 
suicidal ideation was noted in 2004 or 2005.  He was alert 
and talkative with normal speech, and demonstrated good 
insight and judgment.  The notes also describe the Veteran as 
bright, calm, pleasant, clean, organized, and spontaneous.  
He also attended PTSD Case Management Group and the Trauma 
Recovery Program during this period. 

The Veteran had his second VA examination in December 2006. 
The claims folder was available and reviewed. The examiner 
noted at the outset that the Veteran had received ongoing 
treatment for PTSD and depression over the years, formerly at 
VAMC New Orleans, and then at the Baton Rouge VA clinic 
following Hurricane Katrina.  The examiner also noted that 
the Veteran's condition had worsened since Hurricane Katrina, 
and that he had lost all memorabilia of his deceased wife and 
son during that storm.  It was also noted that he had been 
living in a FEMA trailer since being dislocated by the storm.  
A the time of the examination, he was still spending time 
with his aunt, but was not able to see his children and 
grandchildren as often after the relocation and had no 
friends.  The examiner noted that he was very isolated 
socially, and had trouble being in a trailer park because of 
his difficulty being around people. 

The examiner noted that the Veteran was depressed, with sleep 
impairment, memory impairment, and suicidal ideation.  He 
also noted that there were no signs of unusual psychomotor 
activity, irregular speech, abnormal thought processes, 
delusions, inappropriate behavior, panic attacks, obsessive 
or ritualistic behavior, or problems with personal hygiene or 
daily living, and that the Veteran was cooperative and 
attentive with a normal affect, good insight and judgment, 
and average intelligence.  In describing the Veteran's PTSD 
symptoms, the examiner noted that he had recurrent and 
intrusive distressing recollections of the stressful event, 
recurrent distressing dreams, instances of acting or feeling 
as if the event were recurring, and intense psychological 
distress and psychological reactivity at exposure to internal 
or external cues that symbolize or resemble the event.  The 
Veteran demonstrated persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness by efforts to avoid thoughts, feelings, or 
conversations associated with the trauma, as well as 
activities, places or people that arouse recollections of the 
trauma.  Furthermore, he was unable to recall important 
aspect of trauma.  He also experienced a markedly diminished 
interest or participation in significant activities, feelings 
of detachment or estrangement from others, a restricted range 
of affect, and a sense of a foreshortened future.  He 
reported persistent symptoms of increased arousal, such as 
difficulty in falling or staying asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  

The examiner determined that the Veteran's depression is 
secondary to his PTSD, and that the depression causes 
symptoms of constant feelings of sadness, hopelessness, low 
self-esteem, suicidal ideation, feelings of restlessness and 
agitation, trouble concentrating and making decisions, 
constant irritability, increased appetite, low energy, and 
fatigue.  

Lastly, the examiner noted that the Veteran has been 
unemployed for 2 to 5 years, that the Veteran attributed his 
inability to work to his PTSD and depression and that he is 
very socially isolated.  He has no friends, and his anger 
affects his relationship with his family.  His PTSD was 
categorized as frequent and severe, as well as chronic and 
unlikely to improve.  The examiner noted that his condition 
had worsened over the past year and assigned a GAF score of 
35. 

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD 
most closely approximates a 100 percent rating, warranted 
where there is total occupational and social impairment.  At 
both VA examinations, in July 2004 and December 2006, the VA 
examiner assigned a GAF score of 35, indicative of major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Veteran appeared to have some brief, part-time 
employment in 2004, in July 2005 his treating psychologist 
submitted a statement indicating that he had assigned a GAF 
score of 45 and asserted that the Veteran's PTSD symptoms 
made it impossible for him to control his emotions such that 
he cannot work.  Furthermore, throughout the evidence of 
record, the Veteran has demonstrated significant social 
impairment. He is socially isolated, has no friends, lives by 
himself, and has problems with anger that interferes with his 
ability to trust others.  Therefore, the Veteran's disability 
picture most closely aligns with a 100 percent rating for 
service-connected PTSD, and as such, a 100 percent rating is 
granted, effective from July 25, 2003.   

ORDER

Entitlement to a disability rating of 100 percent for 
service-connected PTSD is granted, effective from July 25, 
2003, subject to the statutes and regulations governing the 
payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


